1

2

3

4

5

6

7
                        UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9

10                                               )
     STEVEN DWAYNE BROWN,                        )    Case No. CV 15-6050-FMO (JEM)
11                                               )
                                Plaintiff,       )
12                                               )    JUDGMENT
                  v.                             )
13                                               )
     DEPUTY SHERIFF TREJO, et al.,               )
14                                               )
                                Defendants.      )
15                                               )
16
           In accordance with the Order Accepting Findings and Recommendations of United
17
     States Magistrate Judge filed concurrently herewith,
18
           IT IS HEREBY ADJUDGED that the action is dismissed with prejudice.
19

20
     DATED: November 13, 2018                                    /s/
21                                                        FERNANDO M. OLGUIN
                                                     UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
